                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

HECTOR CIRINO,

        Petitioner,
                                                         Case No. 20-cv-939-jdp
   v.

MATTHEW MARSKE,

        Respondent.


                             JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered denying Hector

Cirino's petition for a writ of habeas corpus under 28 U.S.C. § 2241 and dismissing this

case.




        /s/                                                 6/30/2021
        Peter Oppeneer, Clerk of Court                            Date
